               Case 21-12317-EPK          Doc 84      Filed 06/23/21      Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

HELLENIC PETROLEUM, LLC,                                      Case No. 21-12317-EPK

      Alleged Debtor.                                         Chapter 7
________________________________/

              EXPEDITED MOTION TO OBTAIN POST-PETITION FUNDING

                             *** Expedited Hearing Requested ***

               Hellenic requires an immediate infusion of capital in order to
               preserve its business as a going concern. In light of this
               dynamic, Hellenic respectfully requests that this matter be
               scheduled for hearing on or before June 30, 2021.

         Alleged Debtor, Hellenic Petroleum, LLC ("Hellenic") files this Expedited Motion to

Obtain Post-Petition Funding (the “DIP Motion”). In support, Hellenic states as follows:

                                         BACKGROUND

         1.    On March 10, 2021 (the “Petition Date”), Pro Petroleum, LLC filed an involuntary

petition against Hellenic under chapter 7 of the Bankruptcy Code. Hellenic is contesting the

petition and an order for relief has not been entered.

         2.    Hellenic is a Florida limited liability company engaged in the fuel industry. Its

business practices include: (a) buying and selling fuel, whether diesel, renewable or biodiesel

marine, (b) storing and transporting fuel, and (c) delivering fuel to truck stops and gas stations.

         3.    The Debtor’s principal is an individual named Panagiotis “Pete” Kechagias (“Mr.

Kechagias”).




{2387/000/00524823}

                                                  1
               Case 21-12317-EPK          Doc 84      Filed 06/23/21     Page 2 of 4




         4.    Hellenic’s principal, Mr. Kechagias, has agreed to finance a cash infusion necessary

to stabilize Hellenic’s business, improve its financial performance, and preserve its going concern

value.

         5.    Specifically, Mr. Kechagias agrees to provide Hellenic with an unsecured loan in

the amount of $500,000.00, with interest fixed at the current prime rate of 3.25% per annum, which

shall mature and become due in full upon the earlier of one year following entry of an order

authorizing Hellenic to obtain the Loan on a final basis (the “Loan”). The Loan shall be allowed

asn an administrative expense against Hellenic’s estate under section 503(b)(1) of the Bankruptcy

Code. The Loan shall not be secured by a lien on any of Hellenic’s assets. Nor shall the Loan be

entitled to super-priority over other administrative claims, if any.

         6.    Pursuant to section 364(b) of the Bankruptcy Code, upon notice and a hearing, the

Court may authorize Hellenic to obtain unsecured credit or to incur unsecured credit other than in

the ordinary course of business with such credit allowable as an administrative expense under

section 503(b)(1) of the Bankruptcy Code. “The standards for authorizing a [debtor in possession]

to incur debt under section 364(b) so that it is allowable as an expense of administration under

section 503(b)(1) are found in the latter section. Other than certain taxes and tax-related debt . . .

only the ‘actual, necessary costs and expenses of preserving the estate’ are allowable as

administrative expenses. An order granting pursuant to section 364(b) must be supported by such

a finding.” In re Club Dev. & Mgmt. Corp., 27 B.R. 610, 611-12 (9th Cir. B.A.P. 1982) (citations

omitted). Provided that an agreement to obtain credit does not run afoul of the provisions of, and

policies underlying, the Bankruptcy Code, courts grant a debtor considerable deference in acting

in accordance with its reasonable business judgment. See In re YL W. 87th Holdings I LLC, 423




{2387/000/00524823}

                                                  2
               Case 21-12317-EPK          Doc 84     Filed 06/23/21     Page 3 of 4




B.R. 421, 441 (Bankr. S.D.N.Y. 2010) (“Courts have generally deferred to a debtor’s business

judgment in granting section 364 financing.”).

       7.      As explained during prior hearings in this case, Hellenic requires an immediate cash

infusion in order to purchase fuel as suppliers are not prepared presently to do business with

Hellenic on credit. Hellenic submits that obtaining the Loan is a reasonable exercise of its business

judgment and is an actual, necessary cost of preserving the bankruptcy estate. The cash infusion

will permit Hellenic to purchase fuel for resale and stabilize Hellenic’s business, improve its

financial performance, and preserve its going concern value. Accordingly, Hellenic’s ability to

obtain the Loan is necessary to Hellenic’s immediate business operations and to avoid immediate

and irreparable harm to its estate.

                                       INTERIM RELIEF

       8.      Fed. R. Bankr. P. 4001(c)(2) requires 14-days’ notice of a final hearing to consider

all requests to obtain credit. Hellenic respectfully requests that the Court consider approval of the

Loan on an interim basis pending a final hearing thereon.




                           [Remainder of Page Intentionally Left Blank]




{2387/000/00524823}

                                                 3
               Case 21-12317-EPK         Doc 84      Filed 06/23/21   Page 4 of 4




                                         CONCLUSION

        WHEREFORE, Hellenic respectfully requests that the Court enter an Order: (i) authorizing

Hellenic to obtain post-petition funding from Hellenic’s principal, Mr. Kechagias, pursuant to the

terms of the Loan; (ii) authorizing the Loan to be an unsecured administrative expense under

section 503(b)(1) of the Bankruptcy Code; and (iii) granting Hellenic such further relief as the

Court deems appropriate and just.

                                      Respectfully Submitted,

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Proposed Attorneys for Hellenic
                                      2385 NW Executive Center Drive, Suite 300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      Email: bss@slp.law

                                      By: /s/ Bradley S. Shraiberg
                                             Bradley S. Shraiberg
                                             Florida Bar No. 121622

                               ATTORNEY CERTIFICATION

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service on June 23,

2021.

                                      By: /s/ Bradley S. Shraiberg




{2387/000/00524823}

                                                 4
